PER CURIAM.
We reject the points raised by appellant/husband; however, as counsel for the parties recognized at oral argument, the final judgment stipulating that the parties jointly own certain real properties is intended to provide that each party owns an undivided one-half interest therein.
Accordingly, we construe the final judgment dissolving the parties’ marriage and determining their property rights as providing that the parties became tenants in common, each with an undivided one-half interest, in the jointly owned “Stanhope property” and “Mainlands property.”
As construed, we affirm the final judgment of dissolution of marriage entered January 25,1999.
ALTENBERND, A.C.J., and BLUE, J„ and SCHEB, JOHN M„ (Senior) Judge, Concur.